
	
		I
		111th CONGRESS
		1st Session
		H. R. 4207
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2009
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 Transportation and
			 Infrastructure, Natural
			 Resources, and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To authorize improvements in the operation of the
		  government of the District of Columbia, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 2009 District of Columbia Omnibus
			 Authorization Act.
		2.Permitting
			 Advertising and Sale of Lottery Tickets Within Certain Areas and Sale of
			 Tickets by Blind Vendors Within Federal Enclave
			(a)In
			 GeneralThe paragraph under the heading Lottery and
			 Charitable Games Enterprise Fund in the District of Columbia
			 Appropriation Act, 1982 (Public Law 97–91; 95 Stat. 1174), as amended by
			 section 134(a)(1) of the District of Columbia Appropriations Act, 1990 (Public
			 Law 101–168; 103 Stat. 1282), is amended by striking the 10th proviso.
			(b)Effective
			 DateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			3.Permanent
			 Extension of Certain Authorities for Use of Local Funds
			(a)Increases
			 Attributable to Unanticipated Growth of Revenue CollectionsSection 446A(c) of the District of Columbia
			 Home Rule Act (sec. 1—204.46A(c), D.C. Official Code) is amended by striking
			 fiscal years 2006 through 2007 and inserting fiscal year
			 2006 and each succeeding fiscal year.
			(b)Allocation of
			 Reserve Funds for Cash Flow Management PurposesSection 450A(c)(4) of such Act (sec.
			 1—204.50A(c)(4), D.C. Official Code) is amended by striking fiscal years
			 2006 through 2007 and inserting fiscal year 2006 and each
			 succeeding fiscal year.
			(c)Effective
			 DateThe amendments made by this section shall take effect as if
			 included in the enactment of the 2005 District of Columbia Omnibus
			 Authorization Act.
			4.Promoting
			 Development of Southwest Waterfront
			(a)Updated
			 Description of PropertySection 1 of the Act entitled An Act
			 to authorize the Commissioners of the District of Columbia on behalf of the
			 United States to transfer from the United States to the District of Columbia
			 Redevelopment Land Agency title to certain real property in said
			 District, approved September 8, 1960 (sec. 6—321.01, D.C. Official
			 Code), is amended by striking all that follows the colon and inserting the
			 following: The property the legal description of which is the Southwest
			 Waterfront Project Site (dated October 8, 2009) under Exhibit A of the document
			 titled Intent to Clarify the Legal Description in Furtherance of Land
			 Disposition Agreement, as filed with the Recorder of Deeds on October
			 27, 2009 as Instrument Number 2009116776..
			(b)Clarification of
			 Method of TransferSection 1 of such Act (sec. 6—321.01, D.C.
			 Official Code) is amended by inserting by one or more quitclaim
			 deeds immediately after to transfer.
			(c)Clarification of
			 Relation to Master Development PlanSection 2 of such Act (sec.
			 6—321.02, D.C. Official Code) is amended by striking urban renewal
			 plan and inserting master plan.
			(d)Expanding
			 Permitted Dispositions and Uses of Certain PropertySection 4 of such Act (sec. 6—321.04, D.C.
			 Official Code) is amended to read as follows:
				
					4.The Agency is hereby authorized, in
				accordance with the District of Columbia Redevelopment Act of 1945 and section
				1, to lease or sell to a redevelopment company or other lessee or purchaser
				such real property as may be transferred to the Agency under the authority of
				this
				Act.
					.
			(e)Repeal of
			 Reversion
				(1)RepealSection
			 5 of such Act (sec. 6—321.05, D.C. Official Code) is repealed.
				(2)Conforming
			 amendmentSection 3 of such Act (sec. 6—321.03, D.C. Official
			 Code) is amended by striking Subject to the provisions of section 5 of
			 this Act, the and inserting The.
				(f)Clarification of
			 Role of District of Columbia as Successor in InterestSection 8
			 of such Act (sec. 6—321.08, D.C. Official Code) is amended by striking the
			 period at the end and inserting the following: , except that any
			 reference to the Agency shall be deemed to be a reference to the
			 District of Columbia as the successor in interest to the
			 Agency..
			5.Permitting
			 Construction of Buildings and Facilities on Certain Federal Lands in District
			 of ColumbiaSection 8106 of
			 title 40, United States Code, shall not apply with respect to the following
			 properties:
			(1)Fort Dupont Park
			 (United States Reservation 405).
			(2)Benning Stoddert
			 Park, including the Benning Recreation Center (United States Reservation
			 706).
			(3)Walter Reed Army
			 Medical Center (Parcel 319).
			6.Transfer of
			 Certain Properties
			(a)National Park
			 Service PropertiesNot later
			 than 90 days after the date of the enactment of this Act, the Director of the
			 National Park Service shall transfer to the District of Columbia by quitclaim
			 deed all right, title, and interest of the United States to the following
			 properties in the District of Columbia:
				(1)Square 336, Lot 828, as shown on Assessment
			 and Taxation Plat 3761–Y among the records of the Surveyor of the District of
			 Columbia (Shaw Junior High School recreation fields).
				(2)Square 542, Lot 85, as referenced on page
			 104 of Subdivision Book 141 and shown on Map 8634 among the records of the
			 Surveyor of the District of Columbia (Southwest Library).
				(3)Square 2864, Lot 830, as shown on
			 Assessment and Taxation Plat 3495–G among the records of the Surveyor of the
			 District of Columbia (Meyer Elementary School).
				(4)Reservation 277–A,
			 as shown on page 4 of Subdivision Book 134 among the records of the Surveyor of
			 the District of Columbia.
				(b)Other Interior
			 PropertiesNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of the Interior shall transfer to the District of
			 Columbia by quitclaim deed all right, title, and interest of the United States
			 to the following properties in the District of Columbia:
				(1)Square 2558, Lot
			 803, as shown on Assessment and Taxation Plat 65 among the records of the
			 Surveyor of the District of Columbia (a portion of the Marie H. Reed Community
			 Learning Center).
				(2)Square 2558, Lot
			 810, as shown on Assessment and Taxation Plat 65 among the records of the
			 Surveyor of the District of Columbia (a portion of the Marie H. Reed Community
			 Learning Center).
				7.Exemption of
			 Income Earned on District of Columbia Notes and Obligations From State and
			 Local Taxation
			(a)ExemptionSection 3124(a) of title 31, United States
			 Code, is amended by inserting or the District of Columbia
			 Government after United States Government.
			(b)Conforming
			 AmendmentSection 3124(b) of such title is amended—
				(1)by striking
			 the District of Columbia,; and
				(2)by striking
			 the District, territory, and inserting
			 territory.
				(c)Effective
			 DateThe amendments made by this section shall apply with respect
			 to obligations of the District of Columbia Government which are issued on or
			 after the date of the enactment of this Act.
			8.Authorities of
			 District of Columbia Courts
			(a)Permitting
			 Judicial Conference on Biennial Basis; Attendance of Magistrate
			 JudgesSection 11—744,
			 District of Columbia Official Code, is amended—
				(1)in the first
			 sentence, by striking annually and inserting biennially
			 or annually;
				(2)in the first
			 sentence, by striking active judges and inserting active
			 judges and magistrate judges;
				(3)in the third
			 sentence, by striking Every judge and inserting Every
			 judge and magistrate judge; and
				(4)in the third sentence, by striking
			 Courts of Appeals and inserting Court of
			 Appeals.
				(b)Emergency
			 Authority To Toll or Delay Judicial Proceedings
				(1)Proceedings in
			 Superior Court
					(A)In
			 generalSubchapter III of
			 Chapter 9 of title 11, District of Columbia Official Code, is amended by adding
			 at the end the following new section:
						
							11—947.Emergency
				authority to toll or delay proceedings.
								(a)Tolling or
				delaying proceedings
									(1)In
				generalIn the event of a
				natural disaster or other emergency situation requiring the closure of Superior
				Court or rendering it impracticable for the United States or District of
				Columbia Government or a class of litigants to comply with deadlines imposed by
				any Federal or District of Columbia law or rule that applies in the Superior
				Court, the chief judge of the Superior Court may exercise emergency authority
				in accordance with this section.
									(2)Scope of
				authority(A)The chief judge may
				enter such order or orders as may be appropriate to delay, toll, or otherwise
				grant relief from the time deadlines imposed by otherwise applicable laws or
				rules for such period as may be appropriate for any class of cases pending or
				thereafter filed in the Superior Court.
										(B)The authority conferred by this section
				extends to all laws and rules affecting criminal and juvenile proceedings
				(including, pre-arrest, post-arrest, pretrial, trial, and post-trial
				procedures) and civil, family, domestic violence, probate and tax
				proceedings.
										(3)Unavailability
				of chief judgeIf the chief
				judge of the Superior Court is absent or disabled, the authority conferred by
				this section may be exercised by the judge designated under section 11–907(a)
				or by the Joint Committee on Judicial Administration.
									(4)Habeas corpus
				unaffectedNothing in this
				section shall be construed to authorize suspension of the writ of habeas
				corpus.
									(b)Criminal
				CasesIn exercising the
				authority under this section for criminal cases, the chief judge shall consider
				the ability of the United States or District of Columbia Government to
				investigate, litigate, and process defendants during and after the emergency
				situation, as well as the ability of criminal defendants as a class to prepare
				their defenses.
								(c)Issuance of
				OrdersThe United States
				Attorney for the District of Columbia or the Attorney General for the District
				of Columbia or the designee of either may request issuance of an order under
				this section, or the chief judge may act on his or her own motion.
								(d)Duration of
				OrdersAn order entered under
				this section may not toll or extend a time deadline for a period of more than
				14 days, except that if the chief judge determines that an emergency situation
				requires additional extensions of the period during which deadlines are tolled
				or extended, the chief judge may, with the consent of the Joint Committee on
				Judicial Administration, enter additional orders under this section in order to
				further toll or extend such time deadline.
								(e)NoticeUpon
				issuing an order under this section, the chief judge—
									(1)shall make all reasonable efforts to
				publicize the order, including, when possible, announcing the order on the
				District of Columbia Courts web site; and
									(2)shall send notice of the order, including
				the reasons for the issuance of the order, to the Committee on Homeland
				Security and Governmental Affairs of the Senate and the Committee on Oversight
				and Government Reform of the House of Representatives.
									(f)Required
				ReportsNot later than 180
				days after the expiration of the last extension or tolling of a time period
				made by the order or orders relating to an emergency situation, the chief judge
				shall submit a brief report to the Committee on Homeland Security and
				Governmental Affairs of the Senate, the Committee on Oversight and Government
				Reform of the House of Representatives, and the Joint Committee on Judicial
				Administration describing the orders, including—
									(1)the reasons for issuing the orders;
									(2)the duration of
				the orders;
									(3)the effects of the
				orders on litigants; and
									(4)the costs to the
				court resulting from the orders.
									(g)ExceptionsThe notice under subsection (e)(2) and the
				report under subsection (f) are not required in the case of an order that tolls
				or extends a time deadline for a period of less than 14
				days.
								.
					(B)Clerical
			 amendmentThe table of
			 contents of chapter 9 of title 11, District of Columbia Official Code, is
			 amended by adding at the end of the items relating to subchapter III the
			 following:
						
							
								11—947. Emergency authority to toll or
				delay
				proceedings.
							
							.
					(2)Proceedings in
			 Court of Appeals
					(A)In
			 generalSubchapter III of
			 Chapter 7 of title 11, District of Columbia Official Code, is amended by adding
			 at the end the following new section:
						
							11—745.Emergency
				authority to toll or delay proceedings.
								(a)Tolling or
				delaying proceedings
									(1)In
				generalIn the event of a
				natural disaster or other emergency situation requiring the closure of the
				Court of Appeals or rendering it impracticable for the United States or
				District of Columbia Government or a class of litigants to comply with
				deadlines imposed by any Federal or District of Columbia law or rule that
				applies in the Court of Appeals, the chief judge of the Court of Appeals may
				exercise emergency authority in accordance with this section.
									(2)Scope of
				authorityThe chief judge may
				enter such order or orders as may be appropriate to delay, toll, or otherwise
				grant relief from the time deadlines imposed by otherwise applicable laws or
				rules for such period as may be appropriate for any class of cases pending or
				thereafter filed in the Court of Appeals.
									(3)Unavailability
				of chief judgeIf the chief
				judge of the Court of Appeals is absent or disabled, the authority conferred by
				this section may be exercised by the judge designated under section 11–706(a)
				or by the Joint Committee on Judicial Administration.
									(4)Habeas corpus
				unaffectedNothing in this
				section shall be construed to authorize suspension of the writ of habeas
				corpus.
									(b)Issuance of
				OrdersThe United States
				Attorney for the District of Columbia or the Attorney General for the District
				of Columbia or the designee of either may request issuance of an order under
				this section, or the chief judge may act on his or her own motion.
								(c)Duration of
				OrdersAn order entered under
				this section may not toll or extend a time deadline for a period of more than
				14 days, except that if the chief judge determines that an emergency situation
				requires additional extensions of the period during which deadlines are tolled
				or extended, the chief judge may, with the consent of the Joint Committee on
				Judicial Administration, enter additional orders under this section in order to
				further toll or extend such time deadline.
								(d)NoticeUpon
				issuing an order under this section, the chief judge—
									(1)shall make all reasonable efforts to
				publicize the order, including, when possible, announcing the order on the
				District of Columbia Courts web site; and
									(2)shall send notice of the order, including
				the reasons for the issuance of the order, to the Committee on Homeland
				Security and Governmental Affairs of the Senate and the Committee on Oversight
				and Government Reform of the House of Representatives.
									(e)Required
				ReportsNot later than 180
				days after the expiration of the last extension or tolling of a time period
				made by the order or orders relating to an emergency situation, the chief judge
				shall submit a brief report to the Committee on Homeland Security and
				Governmental Affairs of the Senate, the Committee on Oversight and Government
				Reform of the House of Representatives, and the Joint Committee on Judicial
				Administration describing the orders, including—
									(1)the reasons for issuing the orders;
									(2)the duration of
				the orders;
									(3)the effects of the
				orders on litigants; and
									(4)the costs to the
				court resulting from the orders.
									(f)ExceptionsThe notice under subsection (d)(2) and the
				report under subsection (e) are not required in the case of an order that tolls
				or extends a time deadline for a period of less than 14
				days.
								.
					(B)Clerical
			 amendmentThe table of
			 contents of chapter 7 of title 11, District of Columbia Official Code, is
			 amended by adding at the end of the items relating to subchapter III the
			 following:
						
							
								11—745. Emergency authority to toll or
				delay
				proceedings.
							
							.
					(c)Authorization
			 for Program of Voluntary Separation Incentive Payments
				(1)In
			 generalChapter 17 of title
			 11, District of Columbia Official Code, is amended by inserting after section
			 11—1726 the following new section:
					
						11—1726A.Voluntary
				Separation Incentive PaymentsThe Joint Committee on Judicial
				Administration may, by regulation, establish a program substantially similar to
				the program established under subchapter II of chapter 35 of title 5, United
				States Code, for nonjudicial employees of the District of Columbia
				courts.
						.
				(2)Clerical
			 amendmentThe table of contents of chapter 17 of title 11,
			 District of Columbia Official Code, is amended by inserting after the item
			 relating to section 11—1726 the following new item:
					
						
							11—1726A. Voluntary separation incentive
				payments.
						
						.
				(d)Permitting
			 Agreements To Provide Services on a Reimbursable Basis to Other District
			 Government Offices
				(1)In
			 generalSection 11—1742,
			 District of Columbia Official Code, is amended by adding at the end the
			 following new subsection:
					
						(d)To prevent duplication and to promote
				efficiency and economy, the Executive Officer may enter into agreements to
				provide the Mayor of the District of Columbia with equipment, supplies, and
				services and credit reimbursements received from the Mayor for such equipment,
				supplies, and services to the appropriation of the District of Columbia Courts
				against which they were
				charged.
						.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply with respect
			 to fiscal year 2010 and each succeeding fiscal year.
				9.Amendments to
			 Home Rule Charter
			(a)Timing of
			 Special Elections for CouncilSection 401(d)(1) of the District of
			 Columbia Home Rule Act (sec. 1—204.01(d)(1), D.C. Official Code) is amended by
			 striking one hundred and fourteen days and inserting
			 seventy days.
			(b)Minimum Salary
			 for Chief Financial OfficerSection 424(b)(2)(E) of such Act
			 (sec. 1—204.24(b)(2)(E), D.C. Official Code) is amended by striking an
			 annual rate equal to and inserting an annual rate which is not
			 less than.
			(c)Clarification
			 Regarding Authority To Allocate Amounts From Reserve Funds
				(1)Emergency
			 reserve fundSection 450A(a)
			 of such Act (sec. 1—204.50A(a), D.C. Official Code) is amended by adding at the
			 end the following new paragraph:
					
						(8)No limit on
				amount of allocation during fiscal yearNothing in this subsection may be construed
				to limit the amount the District of Columbia may allocate and use from the
				emergency reserve fund in a fiscal
				year.
						.
				(2)Contingency
			 reserve fundSection 450A(b) of such Act (sec. 1—204.50A(b), D.C.
			 Official Code) is amended—
					(A)in paragraph
			 (6)(A), by striking The District of Columbia the second place it
			 appears; and
					(B)by adding at the
			 end the following new paragraph:
						
							(7)No limit on
				amount of allocation during fiscal yearNothing in this subsection may be construed
				to limit the amount the District of Columbia may allocate and use from the
				contingency reserve fund in a fiscal
				year.
							.
					10.Flood control project
			 for Washington, DC, and vicinity
			(a)Project
			 modificationThe project for
			 flood control, Potomac River, Washington, District of Columbia, authorized by
			 section 5 of the Act of June 22, 1936 (49 Stat. 1574, chapter 688) and modified
			 by section 301(a)(4) of the Water Resources Development Act of 1996 (110 Stat.
			 3707) and section 309 of the Water Resources Development Act of 1999 (113 Stat.
			 301), is further modified to authorize the Secretary of the Army to construct
			 the project at a Federal cost of $18,000,000.
			(b)ReimbursementThe
			 Secretary may use up to $10,000,000 of the funds appropriated to carry out this
			 section to reimburse the District of Columbia for costs incurred by the
			 District in designing and constructing, as a feature of the project referred to
			 in subsection (a), a permanent closure at 17th Street Northwest. The terms for
			 the reimbursement shall be as described in a memorandum of understanding to be
			 executed by the Secretary and the District.
			(c)Chief of
			 EngineersThe Secretary shall carry out this section acting
			 through the Chief of Engineers.
			11.Project for
			 navigation, Washington Channel, Washington, DC deauthorizedUpon the date of enactment of this Act, the
			 following portion of the project for navigation, Potomac River, Washington
			 Channel, District of Columbia, authorized by the Act of August 30, 1935
			 (chapter 831; 49 Stat. 1028) is deauthorized beginning at Washington Harbor
			 Channel Geometry Centerline of the 400-foot-wide main navigational ship
			 channel, Centerline Station No. 103+73.12, coordinates North 441948.20, East
			 1303969.30, as stated and depicted on the Condition Survey Anacostia, Virginia,
			 Washington and Magazine Bar Shoal Channels, Washington, DC, Sheet 6 of 6,
			 prepared by the United States Army Corps of Engineers, Baltimore district, July
			 2007; thence departing the aforementioned centerline traveling the following
			 courses and distances: N. 40 degrees 10 minutes 45 seconds E., 200.00 feet to a
			 point, on the outline of said 400-foot-wide channel thence binding on said
			 outline the following three courses and distances: S. 49 degrees 49 minutes 15
			 seconds E., 1,507.86 feet to a point, thence; S. 29 degrees 44 minutes 42
			 seconds E., 2,083.17 feet to a point, thence; S. 11 degrees 27 minutes 04
			 seconds E., 363.00 feet to a point, thence; S. 78 degrees 32 minutes 56 seconds
			 W., 200.00 feet to a point binding on the centerline of the 400-foot-wide main
			 navigational channel at computed Centerline Station No. 65+54.31, coordinates
			 North 438923.9874, East 1306159.9738, thence; continuing with the
			 aforementioned centerline the following courses and distances: N. 11 degrees 27
			 minutes 04 seconds W., 330.80 feet to a point, Centerline Station No. 68+85.10,
			 thence; N. 29 degrees 44 minutes 42 seconds W., 2,015.56 feet to a point,
			 Centerline Station No. 89+00.67, thence; N. 49 degrees 49 minutes 15 seconds
			 W., 1,472.26 feet to the point of beginning, such area in total containing a
			 computed area of 777,284 square feet or 17.84399 acres of riparian water
			 way.
		
